

102 S1091 IS: To designate certain future interstates and high priority corridors in Kentucky, and for other purposes.
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1091IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate certain future interstates and high priority corridors in Kentucky, and for other purposes.1.Louie B. Nunn Cumberland Expressway(a)Designation as high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) is amended by adding at the end the following: (92)The Louie B. Nunn Cumberland Expressway from the interchange with Interstate 65 in Barren County, Kentucky, east to the interchange with U.S. Highway 27 in Somerset, Kentucky..(b)Designation as future interstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 133 Stat. 3018) is amended in the first sentence by striking and subsection (c)(91) and inserting subsection (c)(91), and subsection (c)(92). (c)Numbering of ParkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 598; 133 Stat. 3018) is amended by adding at the end the following: The route referred to in subsection (c)(92) is designated as Interstate Route I–365.. (d)Operation of vehiclesSection 127(l)(3)(A) of title 23, United States Code, is amended—(1)in the matter preceding clause (i), in the first sentence, by striking clauses (i) through (iv) of this subparagraph and inserting clauses (i) through (v); and(2)by adding at the end the following:(v)The Louie B. Nunn Cumberland Expressway (to be designated as a spur of Interstate Route 65) from the interchange with Interstate 65 in Barren County, Kentucky, east to the interchange with U.S. Highway 27 in Somerset, Kentucky..